DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 30 December 2020.
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
Claim 10 recites, and its dependent Claims 11-12 both incorporate, in particular, “a distance sensor may be coupled to the printhead socket”. It is unclear if a distance sensor, and/or its coupling to the printhead socket, is a limitation of Claims 10-12 or not, rendering the Claims indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wing et al. (U.S. 2013/0249979 A1).
Wing et al. disclose the following claimed limitations:
Regarding independent Claim 1, a removable pen-to-reference space (PRS) sensing tool for a printer, comprising: a proximity sensor (114); and a body (21) having a printer mounting portion (117), corresponding to a printhead mounting socket of the printer, and a sensor portion (“sensor support”, §0042) hosting the proximity sensor (§§0041-0070 and Figs. 1-5). 
Regarding Claim 2, the body comprising a printhead body (102, §0036 and Figs. 1, 4).

Regarding Claim 3, a mechanical socket engagement portion (117, §0046 and Fig. 1) and an 
Regarding Claim 4, the proximity sensor comprises a transmitter to transmit measurements to a remote receiver (50, §0043). 
Regarding Claim 8, the proximity sensor comprises multiple sensing elements (§0044).
Regarding Claim 9, wherein the proximity sensor comprises three sensing elements (§0044).
Regarding independent Claim 10, a printing system, comprising: a printbar (21) with a printhead socket (117, §§0041-0070 and Figs. 1-2); a platen (202) below the printbar (117, §§0041-0070 and Figs. 1-2); a controller (50, §§0041-0070 and Fig. 1) wherein a distance sensor may be coupled to the printhead socket to measure distance between distance sensor and the platen being the controller to receive distance values measured and to adjust the distance between the printbar and the platen (§§0041-0070 and Figs. 1-5).
Regarding Claim 11, multiple printhead sockets (§§0042, 0046, 0048 and Figs. 1-2).
Regarding Claim 12, a metallic target associated to the platen, the distance sensor to measure distance between the distance sensor and the metallic target (§§0038-0048 and Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing et al. (U.S. 2013/0249979 A1) in view of Downing (U.S. 2003/0099494 A1).
Wing et al. disclose the following claimed limitations:
Regarding Claim 5, all limitations of Claim 1;
Regarding Claim 7, all limitations of Claim 1; 
a controller (50), the controller having a processor and a memory (see §0033) to store pairs of physical quantity values and associated distance (see §0044), respectively, the processor to receive physical quantity measurements from the proximity sensor and the pairs of physical quantity values and associated distances stored in the memory and infer distance between the sensor and the target based on the received physical quantity measurements (§§0033-0044). 
Regarding independent Claim 13, a method of measuring PRS distance, comprising: placing an sensor tool in a printhead socket; measuring distance between the inductive sensor tool and a metallic target associated to a platen; adjusting distance between printbar and platen in response to distance measured. 
Regarding Claim 14, placing a metallic target (110) on the platen (§0038 and Fig. 2).
Regarding Claim 15, moving the printbar or the printhead socket in response to distance measured (§0041and Fig. 1).
Wing et al. do not disclose the following claimed limitations:
Regarding Claim 5, the proximity sensor comprising an inductive sensor.
Regarding Claim 6, the inductive sensor to measure a physical quantity induced by a metallic target and to determine a distance between the inductive sensor and the metallic target based on the physical quantity measurement.
Regarding independent Claim 13, the sensor being an indictive sensor.
Downing discloses the following claimed limitations: 
Regarding Claim 5, the proximity sensor comprising an inductive sensor (§0037).
Regarding Claim 6, the inductive sensor to measure a physical quantity induced by a metallic target and to determine a distance between the inductive sensor and the metallic target based on the physical quantity measurement (§0037; please note that a proximity sensor inherently measures a physical quantity induced by a target and determines a distance between the inductive sensor and the target based on the physical quantity measurement).
Regarding independent Claim 13, the sensor being an indictive sensor (§0037).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize an inductive sensor as taught by Downing into Wing et al. for the purpose of making accurate measurements with an inexpensive sensor while taking advantage of the metal present in the target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853